Citation Nr: 1737600	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-11 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating for right knee osteoarthritis status post anterior cruciate ligament (ACL) repair arthroscopy (previously rated as status post right knee ACL repair with degenerative joint disease), rated 10 percent prior to September 19, 2014.

2.  Entitlement to a separate compensable rating for right knee instability prior to October 2, 2012, and in excess of 20 percent from October 2, 2012 to September 18, 2014.

3.  Entitlement to a rating in excess of 30 percent for the residuals of a right total knee arthroplasty on and after November 1, 2015.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1980 to August 1984 and from February 1985 to June 1985.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the July 2007 rating decision, the RO denied a disability rating in excess of 10 percent for status post right knee ACL repair with degenerative joint disease.  

In a March 2013 rating decision, the RO divided the Veteran's disability rating for status post right knee ACL repair with degenerative joint disease into separate ratings of 10 percent for right knee osteoarthritis status post ACL repair arthroscopy and 20 percent  for right knee instability, effective October 2, 2012.  In a September 2014 rating decision, the RO discontinued both ratings and granted the Veteran a 100 percent rating from September 19, 2014 to October 31, 2015 based on surgical or other treatment necessitating convalescence, as well as a 30 percent rating for right total knee arthroplasty on and after November 1, 2015.  Accordingly, the issues of entitlement to increased ratings for the Veteran's service-connected right knee disabilities during those periods when the 100 percent rating was in effect are no longer before the Board.  The discussion in this document is for those times when the temporary total rating was not assigned.  Nothing herein should be taken as affecting that period.  As these ratings do not provide the maximum benefit available for the full period on appeal, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was previously remanded by the Board in August 2015 for further development.  It has been returned to the Board for further review.  

In his substantive appeal (VA Form 9), the Veteran did not indicate whether he did or did not request a hearing before the Board.  The Board informed the Veteran in a May 2017 letter that, if he did not express a preference for a hearing within 30 days, the Board would assume that he did not want a hearing.  As more than 30 days have elapsed without response, the Board will assume that the Veteran does not want a hearing.

The Veteran's Vocational and Rehabilitation folder was added to the record after the issuance of the most recent Supplemental Statement of the Case.  However, the information contained in the folder is not relevant to the issues being decided in this case, and therefore there is no prejudice to the Veteran.  

The issues of entitlement to a rating in excess of 30 percent for the residuals of a right total knee replacement and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 16, 2007 to October 1, 2012, the Veteran's right knee osteoarthritis status post ACL repair arthroscopy was manifested by painful motion and slight lateral instability, but not ankylosis, recurrent subluxation, dislocated or removed semilunar cartilage, flexion limited to 60 degrees, or extension limited to 5 degrees.

2.  From October 1, 2012 to February 26, 2013, the Veteran's right knee osteoarthritis status post ACL repair arthroscopy was manifested by extension limited to 10 degrees and moderate lateral instability, but not ankylosis, recurrent subluxation, dislocated or removed semilunar cartilage, or flexion limited to 60 degrees.  

3.  From February 27, 2013 to September 18, 2014, the Veteran's right knee osteoarthritis status post ACL repair arthroscopy was manifested by extension limited to 10 degrees, moderate lateral instability, and dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, but not ankylosis, recurrent subluxation, or flexion limited to 60 degrees.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, from February 16, 2007 to October 1, 2012, the criteria for a separate rating of 10 percent, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).  

2.  With resolution of reasonable doubt in the Veteran's favor, from February 27, 2013 to September 18, 2014, the criteria for a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).  

3.  From October 2, 2012 to September 18, 2014, the criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.  

4.  From February 16, 2007 to September 18, 2014, except as stated above, the criteria for a rating in excess of 10 percent for right knee osteoarthritis status post ACL repair arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5260 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  38 C.F.R. § 4.14 (2016).  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  If, however, the symptomatology is distinct and separate, separate evaluations are allowed.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

The Veteran contends that his right knee disabilities warrant higher ratings than those currently assigned.  They are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261, for osteoarthritis, with a 10 percent rating from September 13, 2004 to September 19, 2014, and Diagnostic Code 5257, for instability, with a 20 percent rating from October 2, 2012 to September 19, 2014.  VA received the Veteran's claim for an increased rating on February 16, 2007.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 pertains to traumatic arthritis.  Under that code, traumatic arthritis is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are to be based on limitation of motion and, if noncompensable by that method, a rating of 10 percent is warranted for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  For rating purposes, a knee is considered a major joint.  38 C.F.R. § 4.45(f).  

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Recurrent subluxation or lateral instability of the knee is evaluated as follows: severe (30 percent); moderate (20 percent); and slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Meniscal conditions are evaluated as follows: dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (20 percent); and symptomatic removal of semilunar cartilage (10 percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  

There are additional Diagnostic Codes that apply to knee disorders.  38 C.F.R. § 4.45(f) (2016).  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016) pertains to ankylosis of the knee.  Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  Impairment of the tibia and fibula is evaluated as follows: nonunion with loose motion, requiring a brace (40 percent); malunion with marked knee or ankle disability (30 percent); malunion with moderate knee or ankle disability (20 percent); and malunion with slight knee or ankle disability (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

In February 1988, the Veteran underwent right knee arthroscopy, including partial medial and lateral meniscectomies.  In October 1994, the Veteran again underwent right knee arthroscopy, including a partial lateral meniscectomy.  An MRI in April 1995 revealed moderate truncation or deformity of the mid body medial meniscus, but no displaced fragment.  Recommendations included another partial medial meniscectomy and the Veteran reports that right knee surgery took place during that year.  There is no record of a total meniscectomy prior to the Veteran's total right knee replacement.

The Veteran was afforded a VA examination in May 2007.  The Veteran reported that his right knee symptoms included constant pain and grinding, daily locking, instability up to three times a day, and some swelling.  He used a cane, but no braces.  He reported no specific flare ups.  He stated that the primary effect on his daily activities was difficulty walking for any distance or standing.  On examination, the right knee appeared somewhat arthritic.  Right knee range of motion was reported as full extension to 100 degrees of flexion.  Repetition produced pain and weakness, but not fatigue.  There was no tenderness or swelling around the patella, but there was medial and lateral condyle swelling on palpation with some tenderness.  There was no tenderness on the posterior aspect of the knee.  Lateral and medial stress on the knee showed no laxity of the lateral and medial collateral ligaments.  The Veteran had a negative anterior and posterior drawer sign, which the examiner found to indicate intact anterior and posterior cruciate ligaments.  The Veteran had a positive medial McMurray's sign.  An x-ray showed tricompartmental degenerative arthritis, more pronounced around the medial joint space, interference screws in the distal femur and proximal tibia from prior ACL repair, normal soft tissues, and no acute abnormalities.  The examiner's assessment was posttraumatic  postoperative degenerative joint disease of the right knee.  

The McMurray test is for a torn meniscus.  Dorland's Illustrated Medical Dictionary, 1894 (32d Ed. 2012).  

The Veteran was fitted for braces on both knees in November 2007.  The VA treatment record for the fitting indicates that the braces were for the Veteran's osteoarthritis.  

The Veteran was afforded an additional VA examination in November 2009.  The Veteran reported falling two to three times per year due to instability.  He also reported swelling, chronic pain, and locking, but no flare ups or incapacitating events.  He used bilateral braces and a cane.  He stated that the effect on his daily activities was limited standing and only being able to walk 30 to 40 yards before needing rest.  On examination, the Veteran's knees were large and arthritic-looking, with quadriceps and hamstring atrophy and weakness that the examiner attributed to lack of exercise due to arthritis.  Right knee range of motion was reported as full extension to 90 degrees of flexion, with onset of pain at 40 degrees.  On repetition, there was pain, weakness, and fatigue, but no alteration of range of motion.  There was no tenderness or swelling around the patella or the medial or lateral aspect of the joint and no tenderness in the posterior aspect of the joint.  Lateral and medial stress on the knees showed no laxity of the lateral medial collateral ligaments.  The Veteran had a negative anterior and posterior drawer sign, which the examiner found to indicate intact anterior and posterior cruciate ligaments.  He had a negative McMurray's sign.  He ambulated with significant discomfort.  An x-ray showed small right knee effusion, bilateral ACL reconstruction, and bilateral tricompartmental osteophytes with bilateral medial compartment joint space narrowing and right patellofemoral compartment joint space narrowing.  The examiner's assessment was severe degeneration of the bilateral knees due to injury and trauma.  

The Veteran was afforded an additional VA examination in January 2011.  The Veteran reported that his right knee gave way frequently approximately a year and a half prior (i.e., in mid-2009), leading to several falls, but that he ceased to fall after he began to use a rolling walker.  He reported that his symptoms included swelling and distal edema.  He stated that the effect on his daily activities was only being able to walk 50 to 100 feet before needing rest.  On examination, there was significant quadriceps atrophy with decreased muscle tone and motor function.  There were markedly large osteophytes in the medial joint line, but no effusion.  There was crepitus with motion and mild pseudolaxity with varus valgus stress testing, a negative Lachman test and anterior posterior drawer test.  There was tenderness over the medial joint line, with a negative McMurray's test and no posterior masses.  Right knee range of motion was reported as 0 degrees of extension to 95 degrees of flexion, with pain at the endpoints but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  The Veteran had a very slow antalgic gait and was very unsteady on his feet without his braces or walker.  The examiner's assessment was severe tricompartment degenerative changes to the knee and significant disuse atrophy of the quadriceps and hamstring.  

On October 1, 2012, while this appeal was pending, VA received another claim for an increased rating for a right knee condition.  In this claim, the Veteran specifically mentioned instability.   

The Veteran was afforded an additional VA examination on February 27, 2013.  The Veteran reported flare ups but did not specify their impact.  On examination, right knee range of motion was 10 degrees of extension to 90 degrees of flexion, with objective evidence of painful motion at both ends of the range of motion.  The Veteran reported that he was unable to perform repetitive use testing due to pain.  The examiner noted functional impairment in the form of decreased movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of the knee.  Muscle strength was normal in flexion and extension.  There was anterior, posterior, and medial-lateral instability at a level of 2 on a 3-point scale.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no tibial or fibular impairment or any history thereof.  The examiner noted a meniscal dislocation and tear or history thereof with frequent episodes of joint "locking," pain, and effusion; the Veteran reported clicking, popping, and catching.  The Veteran also reported swelling when sitting, standing, or walking for long periods for thirty minutes or more, as well as a need to take baths instead of showering.  The examiner characterized the functional impact of the Veteran's knee disabilities as inability to stand or walk for more than 10 to 15 minutes, inability to squat or climb stairs, limitations entering or exiting a car, and a daily need for a knee brace, walker, or cane.  The examiner's assessment was status post right knee ACL repair with degenerative joint disease.  

Based primarily on the February 2013 VA examination, in a March 2013 rating decision, the RO divided the Veteran's service-connected right knee disabilities into separate ratings for instability (20 percent) and osteoarthritis (10 percent), effective October 2, 2012.  

In an April 2013 VA treatment appointment, the Veteran reported additional right knee pain after a fall on January 1, 2013, which was prior to the most recent VA examination.  On examination, the treatment provider found a bony deformity with no swelling, positive crepitus, a full passive range of motion, diffuse tenderness, sensation intact to light touch, a positive Lachman test, and a deficient ACL.  

In an August 2013 VA treatment appointment, the Veteran reported right knee pain and giving way.  On examination, right knee range of motion was reported as 0 degrees of extension to 100 degrees of flexion.  Strength was impaired on extension and intact on flexion.  There was tenderness to palpation on the lateral aspect of the right knee and edema at the right knee.  The McMurray and anterior drawer tests were positive.  

In an August 2014 VA treatment appointment in preparation for the Veteran's September 19, 2014 total right knee replacement, right knee range of motion was reported as full extension and flexion to 110 degrees.  The Veteran reported pain, persistent locking, and a sense of instability when ambulating.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his right knee instability warrants a 10 percent rating from February 16, 2007 to October 1, 2012.  Although VA examinations during this period did not find instability, the January 2011 VA examiner found mild pseudolaxity and the Board finds that the Veteran's reports of occasional instability, including giving way and falling, in the May 2007 and November 2009 VA examinations are competent and credible.  However, given that VA examiners did not find instability on examination during this period and that the January 2011 examiner characterized the Veteran's pseudolaxity as mild, the Board finds that the Veteran's lateral right knee instability during this period is best characterized as slight, which warrants a rating of 10 percent under Diagnostic Code 5257.  

The preponderance of the evidence also shows that the Veteran's right knee instability does not warrant a rating in excess of 20 percent from October 2, 2012 to September 18, 2014.  The February 2013 VA examiner found instability in the middle of the testing range, which the Board finds is best characterized as moderate.  The record contains no evidence that the Veteran's right knee instability during this period was more severe than reported during the February 2013 VA examination.  

Based on the evidence described above, the Board also finds that, affording the Veteran the benefit of the doubt, his meniscal condition warrants a separate 20 percent rating from February 27, 2013 to September 18, 2014.  The February 2013 VA examiner found a meniscal dislocation and tear or history thereof with frequent episodes of joint "locking," pain, and effusion, which matches all of the criteria for a 20 percent rating under Diagnostic Code 5258.  

However, the preponderance of the evidence shows that the Veteran's meniscal condition did not warrant a separate compensable rating prior to February 27, 2013.  The record shows a history of partial meniscectomies and some evidence of locking or effusion, but no evidence of dislocation or full removal of the meniscus prior to the February 2013 VA examination.  A 20 percent rating under Diagnostic Code 5258 requires dislocation of the semilunar cartilage and a 10 percent rating under Diagnostic Code 5259 requires removal of the semilunar cartilage.  

The preponderance of the evidence also shows that, except as described above, the Veteran's right knee osteoarthritis status post ACL repair arthroscopy does not warrant a rating in excess of 10 percent from February 16, 2007 to September 18, 2014.  Although the record shows evidence of painful motion, it does not show that pain limited the Veteran's right knee flexion to less than 60 degrees during this period, so a compensable rating is not warranted under Diagnostic Code 5260.  Painful motion, when motion is not limited by pain or any other factor to a compensable degree, warrants a 10 percent rating under Diagnostic Code 5010.  The February 2013 VA examiner found that right knee extension was limited to 10 degrees.  Extension limited to 10 degrees warrants a 10 percent rating under Diagnostic Code 5261 and there is no record of any more severe limitation of extension.  During that period, there is no evidence of ankylosis, recurrent subluxation, or impairment of the tibia or fibula.  To the extent that the evidence shows lateral instability or a dislocated meniscus, the Veteran is assigned separate compensable ratings.  Once the Veteran's right knee limitation of motion warranted a compensable rating, a 10 percent rating for painful motion under Diagnostic Code 5010 ceased to be warranted.  Thus, a disability rating of 10 percent, but no more, is warranted during this period.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As stated above, the Board's grant of a separate 10 percent rating for right knee instability from February 16, 2007 to October 1, 2012 is based on the Veteran's lay statements.  However, nothing in those statements is incompatible with the ratings already existing or assigned in this decision.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  As described above, the evaluation of the Veteran's right knee range of motion has accounted for the impact of these factors.  

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.


ORDER

Entitlement to a disability rating of 10 percent, but no more, for right knee instability is granted from February 16, 2007 to October 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for right knee instability from October 2, 2012 to September 18, 2014 is denied.

Entitlement to a disability rating of 20 percent, but no more, for dislocated semilunar cartilage is granted from February 27, 2013 to September 18, 2014, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis status post ACL repair arthroscopy from February 16, 2007 to September 18, 2014 is denied.  


REMAND

The Veteran was last afforded a VA examination for his right knee disabilities in February 2013.  On September 19, 2014, the Veteran underwent a right total knee arthroplasty, which necessarily means that the February 2013 VA examination does not give an accurate picture of the current condition of the Veteran's right knee.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.  

Because the Veteran is only service connected for knee disabilities, the Veteran's claim for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the remaining right knee claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his residuals of a total right knee arthroplasty.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any residuals of his total right knee arthroplasty, including a functional assessment the Veteran's service-connected knee disabilities.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


